Citation Nr: 1646581	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-14 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lower back condition. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 







INTRODUCTION

The Veteran served on active military duty from May 1968 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for lower back condition. 


FINDINGS OF FACT

1. The Veteran has been diagnosed with lumbar spine degenerative disc disease with old compression fracture at the anterior of L2 and radiculopathy at L4-5. 

2. The Veteran's lay statement credibly established continuity of his lower back pain since service. 


CONCLUSION OF LAW

The criteria for service connection for lumbar degenerative disc disease with old compression fracture and radiculopathy have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Lower Back Condition

The Veteran contends that his lower back condition was caused by his injury in service.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the first element of a service connection claim is established as the record shows that the Veteran has a current diagnosis of lumbar degenerative disc disease with old compression fracture at L2 and radiculopathy at L4-5.  See November 2009 VA Compensation and Pension Exam Report at pg. 5.  

The evidence in the record shows that the Veteran was injured in service.  The Veteran indicates that he fell from his rack and injured his back in service.  His service treatment record (STR) shows that he sought treatment twice in February 1970 and one time in March 1970 for lower back pain.  Furthermore, there is a statement in the record, dated May 2010, from W.W., who witnessed the incident.  For these reasons, the second element of a service connection is satisfied. 

The nexus element of a service connection claim maybe presumptively met for certain chronic diseases that manifest in service or within one year following separation from service unless the condition is clearly attributable to causes other than service.  38 C.F.R. § 3.309(a) (2015).  Where the chronic condition does not manifest to compensable degree within the applicable time period, continuity of symptomatology may be sufficient to presume that a specific chronic disease was incurred in service.  38 C.F.R. § 3.303(b) (2015).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge). 

In this case, the Veteran has a diagnosis of lumbar degenerative disc disease.  The Veteran asserts that he has had chronic intermittent lower back pain since his fall in the military.  The Veteran is competent to report his symptoms.  Although the Veteran did not seek treatment for many years after separation from the military, the mere absence of medical record does not contradict his statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Notably, when the Veteran sought treatment in March 1970, after his fall in February 1970, his STR shows that his pain was triggered by lifting a heavy object.  While this does not unequivocally show that his pain continued post service, it suggests a lingering impact of his fall on his lower back.  Additionally, while the Veteran's current diagnosis indicates old compression fracture in the lumbar region, the record is devoid of evidence showing post-service injury that may have caused such fracture.  Absent evidence to the contrary, the Veteran's lay statement about the continuity of his lower back pain is credible and highly probative.  Thus, continuity of symptomatology is established and the nexus element of a service connection claim is met.  

As such, the Veteran's claim for entitlement to service connection for lower back condition is granted, to include lumbar degenerative disc disease with old compression fracture and radiculopathy.  



ORDER

Service connection for lumbar degenerative disc disease with old compression fracture and radiculopathy is granted. 





____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


